


Exhibit 10.60


Addendum to Offer Letter
This Addendum to the offer letter sent to Roger Liew (“Employee”), dated June 9,
2009, from Kristin Dickey at Orbitz Worldwide, Inc. (the “Offer Letter”) is
entered contemporaneously with the Offer Letter and supplements the Offer
Letter. This Addendum is entered into as of the Addendum Effective Date set
forth in the signature block below. Capitalized terms used herein but not
otherwise defined shall have their respective meanings set forth in the Offer
Letter. This Addendum incorporates by reference the terms and conditions of the
Offer Letter.


I.    Covenents of Non-Competition and Non-Solicitation
(a)From the date hereof while employed by the Company and for a one (1)-year
period following the date Employee ceases to be employed by the Company (the
“Restricted Period”), irrespective of the cause, manner or time of any
termination, Employee shall not use his or her status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him or her in the absence of his or her relationship to the
Company.


(b)During the Restricted Period, Employee shall not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or in any way injuring the interests
of the Company and the Company shall not make or authorize any person to make
any statement that would in any way injure the personal or business reputation
or interests of Employee; provided, however, that, subject to any other
obligations of Employee, nothing herein shall preclude the Company or Employee
from giving truthful testimony under oath in response to a subpoena or other
lawful process or truthful answers in response to questions from a government
investigation; provided, further, however, that nothing herein shall prohibit
the Company from disclosing the fact of any termination of Employee's employment
or the circumstances for such a termination. For purposes of this Section I(b),
the term “Competitor” means the following entities: Expedia, Inc., priceline.com
Incorporated, Sabre Holdings Corporation, and Kayak Software Corporation, and
their respective subsidiaries or online travel company related affiliates,
however, the Company shall be entitled in its sole discretion to update or add
to the composition of the entities identified as Competitors up to two (2) times
per calendar year during the Employee's employment term (such update to become
effective upon ninety (90) days prior written notice to Employee; provided,
however, any new written notice to Employee of such update shall not be
effective if such new notice is given on or following the date Employee provides
the Company written notice of his intended resignation; but in no event shall
more than six entities, and their respective subsidiaries or online travel
company related affiliates, be identified as Competitors. An entity may only be
added as a Competitor if it is an enterprise or business that is engaged in, or
has plans to engage in, at any time during the Restricted Period, any activity
that competes with the businesses conducted during or at the termination of
Employee's employment, or then proposed to be conducted, by the Company and its
affiliates in a manner that is or would be material in relation to the
businesses of the Company or the prospects for the businesses of the Company (in
each case, within one hundred (100) miles of any geographical area where the
Company or its affiliates manufactures, produces, sells, leases, rents,
licenses, distributes, markets or otherwise provides its products or services).
During the Restricted Period, Employee, without prior express written approval
by the Board, shall not (A) engage in, or directly or indirectly (whether for
compensation or otherwise) manage, operate, or control, or join or participate
in the management, operation or control of a Competitor, in any capacity
(whether as an employee, officer, director, partner, consultant, agent, advisor,
or otherwise); (B) develop, expand or promote, or assist in the development,
expansion or promotion of, any division of an enterprise or the business of a
Competitor or (C) own or hold a Proprietary Interest in, or directly furnish any
capital to, any Competitor of the Company. Employee acknowledges that the
Company's and its subsidiaries' and Affiliates' businesses are conducted
nationally and internationally and agrees that the provisions in the foregoing
sentence shall operate throughout the United States and the world (subject to
the definition of “Competitor”).


(c)During the Restricted Period, Employee, without express prior written
approval from the Company, shall not solicit any of the then current Clients of
the Company or any potential Clients of the Company with whom Employee has had
dealings or learned confidential information within the six (6) months prior
to the date Employee ceases to be employed by the Company for any existing
business of the Company or discuss with any employee of the Company information
or operations of any business intended to compete with the Company. For purposes
of this Section I, the term “Clients” means suppliers and corporate clients
including but not limited to airlines, hotels and companies with corporate
accounts with the Company, but shall not include individual “end-users” or
ultimate individual consumers of the Company's services.


(d)During the Restricted Period, Employee shall not interfere with the employees
or affairs of the Company or solicit or induce any person who is an employee of
the Company to terminate any relationship such person may have with the Company,
nor shall Employee during such period directly or indirectly engage, employ or
compensate, or cause or permit any person or entity with which Employee may be
affiliated, to engage, employ or compensate, any employee of the Company.



1

--------------------------------------------------------------------------------




(e)For the purposes of this Addendum, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest.


(f)From the date hereof while employed by the Company and thereafter, Employee
shall not make any disparaging or defamatory comments regarding the Company or,
after termination of his or her employment relationship with the Company, make
any comments concerning any aspect of the termination of their relationship. The
obligations of Employee under this paragraph shall not apply to disclosures
required by applicable law, regulation or order of any court or governmental
agency.


(g)From the date hereof while employed by the Company and thereafter, upon the
Company's reasonable request, Employee will use reasonable efforts to assist and
cooperate with the Company in connection with the defense or prosecution of any
claim that may be made against or by the Company or its affiliates arising out
of events occurring during the term of Employee's employment, or in connection
with any ongoing or future investigation or dispute or claim of any kind
involving the Company, including any proceeding before any arbitral,
administrative, regulatory, self-regulatory, judicial, legislative, or other
body or agency. Employee will be entitled to reimbursement for reasonable
out-of-pocket expenses (including travel expenses) incurred in connection with
providing such assistance.


(h)The period of time during which the provisions of this Section I shall be in
effect shall be extended by the length of time during which Employee is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company's application for injunctive relief.


(i)Employee agrees that the restrictions contained in this Section I are an
essential element of the compensation Employee is granted hereunder and but for
Employee's agreement to comply with such restrictions, Company would not have
made the offer Employee this offer of employment.


(j)It is expressly understood and agreed that although Employee and the Company
consider the restrictions contained in this Section I to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Addendum is an
unenforceable restriction against Employee, the provisions of this Addendum
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Addendum
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions


(k)This Addendum shall supersede restrictive covenants concerning the subject
matter contained herein unless such restrictive covenant is in writing and
signed by both parties, excluding restrictive covenants covering the same
subject matter as contained herein that are agreed to via an electronic
signature.




IN WITNESS WHEREOF, the parties to this Addendum have caused it to be duly
executed by their respective duly authorized officers or representatives.


Orbitz Worldwide, Inc.
 
Roger Liew
Signature:
/s/ Alice Geene
 
Signature:
/s/ Roger Liew
Printed Name:
Alice Geene
 
Printed Name:
Roger Liew
Title:
Vice President Legal
 
Date:
July 2, 2009
Date:
July 2, 2009
 
 
 










2